DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to an Application filed on 09/11/2020.
	Currently, claims 1-6 are examined as below.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) filed on 09/11/2020. The IDS has been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 3 is indefinite, because the limitation “the protrusions” was not mentioned before. There is insufficient antecedent basis.
Note the dependent claim 4 necessarily inherit the indefiniteness of the claims on which they depend.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/0157247 A1 to Moosburger et al. (“Moosburger”).

    PNG
    media_image1.png
    296
    479
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    588
    499
    media_image2.png
    Greyscale

Regarding independent claim 1, Moosburger in Figs. 3, 13 and 15-16 teaches a display apparatus 1 (¶ 42, video wall 1) comprising: 
light-emitting elements 2 (¶ 42, components 2 comprise light-emitting structural elements) configured to emit light in a screen 1 (¶ 42, video wall 1 i.e., screen for displaying video); 
5a louver 9 (¶ 59, optical element 9) fixed on the screen 1 with a fastener 10 (¶ 46 & ¶ 59, retaining pin 10; the optical element 9 is fastened to the video wall 1 with the use of the retaining pin 10); and 
a member 21 (¶ 59, shading element 21) disposed on a surface of the louver 9 around the fastener 10 (Figs. 13 & 15-16) and configured to reflect external light 22 (¶ 59, light irradiation 22 of the sun 32; Figs. 13, 16 & ¶ 12) in multiple directions or absorb the external light 32 (¶ 59, shading element 21 is composed of an opaque metal, which has light absorbing property1), the external light 32 being incident to a portion around the fastener 10 (Fig. 13).
	Regarding claim 3, Moosburger in Figs. 13 and 15-16 further teaches the member 21 is a plurality of the protrusions 21 (Figs. 13 & 16, shading members 21 protrude from a surface) surrounding the fastener 10 (Figs. 13 & 15-16, members 21 are on and around sides of (i.e., surrounding) the pin 10).
Regarding claim 4, Moosburger in Fig. 15 further teaches the protrusions 21 include at least one of a linear protrusion 21 (Fig. 15).
Regarding claim 5, Moosburger in Figs. 13 and 15-16 further teaches the member 21 is an uneven area (Figs. 13 & 16, member 21 is an area of protruding structure from a flat surface (i.e., protruding structure being higher than flat surface), which makes it an uneven area) disposed on the surface of the louver 9 around the fastener 10 (Figs. 13 & 15-16, members 21 are around sides of the pin 10).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 2 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if (i) rewritten in independent form to include all of the limitations of the base claim and any intervening claims or (ii) the objected claim and any intervening claims are fully incorporated into the base claim.
Claim 2 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 2, wherein the member is an annular protrusion surrounding the fastener.
Claim 6 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 6, wherein the member is an anti-reflection member disposed on the surface of the louver around the fastener.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.L./Examiner, Art Unit 2895                                                                                                                                                                                                        

	
/JAY C CHANG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        
	
	
	
	
	
	
	
	


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 U.S. Patent Publication No. 2018/0106900 A1 by Droz et al. in paragraphs 35-36 discloses an opaque material formed of metal is able to absorb light.